

115 HR 6091 IH: Recognizing and Encouraging Agricultural Leadership Opportunity Act
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6091IN THE HOUSE OF REPRESENTATIVESJune 13, 2018Ms. Adams (for herself and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide for the reform and continuation of agricultural and other programs of the Department of
			 Agriculture through fiscal year 2023, and for other purposes.
	
 1.Short titleThis Act may be cited as the Recognizing and Encouraging Agricultural Leadership Opportunity Act or the REAL Opportunity Act. 2.Centers for Excellence and Leadership at 1890 InstitutionsThe Food, Agriculture, Conservation, and Trade Act of 1990 is amended by inserting after section 1673 (7 U.S.C. 5926) the following:
			
				1673A.Centers for Excellence and Leadership
 (a)EstablishmentThe Secretary shall establish not more than 6 Centers of Excellence and Leadership (in this section referred to as the Centers) to be led by not fewer than three and not more than 4 lead 1890 Institutions selected by the Secretary of Agriculture in consultation with the Director of the National Institute of Food and Agriculture. A lead 1890 Institution may not be selected to lead more than one Center.
					(b)Technical committee
 (1)In generalThe Secretary shall establish a technical committee for each Center to manage and administer the Center—
 (A)to ensure the identification of appropriate priorities for the scope of the work of the Center; (B)to ensure a competitive grant process with respect to grants awarded by the Center; and
 (C)to conduct appropriate assessments and evaluations of activities carried out by the Center. (2)CompositionA technical committee established under paragraph (1) for a Center shall be composed of—
 (A)one representative from each 1890 Institution participating with the Center; and (B)a designee of the 1890 Universities Foundation.
 (c)Center areas of focus and goalsThe Secretary shall designate Centers of Excellence and Leadership to focus on one or more of the following areas and corresponding activities:
 (1)With respect to student success and workforce development, such activities as may be necessary to ensure that students have the skills and education needed to work in agriculture and food industries, agriculture science, technology, engineering, mathematics, and related fields of study.
 (2)With respect to nutrition, health, wellness, and quality of life, research, education, and extension activities that increase access to healthy food, improve nutrition, mitigate preventable diseases, and develop strategies to assist limited resource individuals in accessing health and nutrition resources.
 (3)With respect to farming systems, rural prosperity, and economic sustainability— (A)sharing best practices with farmers to improve agricultural production, processing, and marketing;
 (B)activities designed to reduce urban food deserts; (C)examining new uses for traditional and nontraditional crops, animals, and natural resources; and
 (D)such activities as are carried out, as of the date of the enactment of this section, by the Center of Innovative and Sustainable Small Farms, Ranches, and Forest Lands.
 (4)With respect to global food security and defense— (A)engaging in international partnerships that strengthen agricultural development in developing countries;
 (B)partnering with international researchers regarding new and emerging animal and plant pests and diseases;
 (C)engaging in agricultural disaster recovery; and (D)such activities as are carried out, as of the date of the enactment of this section, by the Center for International Engagement.
 (5)With respect to natural resources, energy, and the environment, such activities as may be necessary to protect and manage domestic natural resources for current and future production of food and agricultural products.
 (6)With respect to emerging technologies, activities related to— (A)developing of emerging technologies to increase the agricultural productivity;
 (B)enhancing small farm economic viability; and (C)improving rural communities by—
 (i)developing genetic and sensor technologies for food and agriculture; and (ii)providing technology training to farmers.
 (d)ReportsBeginning not later than one year after the date on which funds are first allocated under subsection (g)(2) and annually thereafter, the Secretary shall submit to Congress a comprehensive progress report describing—
 (1)the resources invested in the Centers; and (2)the work done by the Centers.
 (e)Lead 1890 Institution definedIn this section, the term lead 1890 Institution means an 1890 Institution (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601)) that has the critical mass of faculty, special facilities, and capacity to engage in and support the identified education, extension, and research priorities of a Center.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2019 through 2023.
					.
		